Title: To James Madison from Charles Pinckney, 6 September 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
September 6: 1802 In Madrid
I have the honour to inclose you the Duplicate of a complaint made by the Spanish Government respecting an insult alledged to have been offered the Spanish Flag in Philadelphia. To this I have replied that not knowing the circumstances I could only assure his Majesty I would transmit the complaint & that his Majesty would certainly recieve every reparation the nature of the case would admit—that Philadelphia was at a distance from the seat of the general Government & that in large commercial cities such Outrages would frequently occur among the mariners of different nations—that our laws were very strict with respect to the rights & protection of foreigners in amity or in treaty with the United States, & that although from the nature of our Government & the established forms of Justice, it could not generally be quite so speedy as in some other countries, it was nevertheless always certain & commensurate to every Event—that the delays however were not great & were only occasioned by the tribunals having stated Sessions at which alone such charges could be examined, or by the time it might be necessary to allow the accused to prepare for their Defence or produce their Witnesses.
The Court as I informed you have gone to Barcelona to meet the Naples family & exchange princesses—the Neapolitan princess to mount the Spanish Throne & the Spanish the Sicilian.
It is now some months since I have had the pleasure of a line, nor have I yet been acquainted with the proceedings of the last session of Congress. I am in daily or indeed hourly expectation of hearing from you & as the season is past for my going to Rome for a few weeks during the Courts absence, I give up the idea for the present. Please present me affectionately to the President & Believe me with sincere respect & attachment Dear Sir Yours Truly
Charles Pinckney
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 6). RC marked “(Duplicate)”; docketed by Wagner as received 24 Nov. and marked in pencil, “To be answered.” For enclosure, see n. 1.



   
   The complaint was made in a letter from Cevallos to Pinckney, 20 June 1802 (1 p.; in Spanish). For the incident at Philadelphia, see Yrujo to JM, 3 May 1802.


